In re Patin, Morris Jr.; — Plaintiff; applying for supervisory and/or remedial writs, Parish of Jefferson, 24th Judicial District Court Div. I, Nos. 75-1195-B;
Relator represents that the district court has failed to act timely on a motion to amend sentencing and application for post conviction relief he filed in December, 1998. If relator’s representation is correct, the district court is ordered to consider and act on the pleadings. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this court with a copy of its judgment.
CALOGERO, C.J., not on panel.